Citation Nr: 0937560	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  06-18 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for a left 
knee disability.

2. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant & Appellant's Sister




ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1982 to January 1988.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from June 2005 
and August 2007 rating decisions of the Roanoke, Virginia 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
July 2009, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is of record.

The Veteran's August 2005 notice of disagreement also 
expressed disagreement with the June 2005 rating decision's 
denial of a rating in excess of 10 percent for a right knee 
disability.  The Veteran's June 2006 VA Form 9, Substantive 
Appeal, specifically limited her appeal to the rating 
assigned for the left knee disability; hence, the matter of 
the rating for the right knee is not before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

Left Knee

At the July 2009 hearing, the Veteran testified that the 
range of motion of her left knee had become more limited 
since VA examination in February 2008.  She also testified 
that her knee gives out on her one to two times a day and 
that even with the aid of a cane, she still falls when her 
knee buckles.  Her sister testified that she had witnessed 
the Veteran's knee buckling and had seen her fall to the 
ground on many occasions.  On February 2008 VA examination, 
the Veteran did not report that her knee gave out and 
physical examination did not reveal evidence of subluxation.  
As the Veteran's testimony at the hearing indicates that her 
left knee disability has worsened since the most recent VA 
examination, remand for a more current examination is 
necessary.  38 C.F.R. § 3.327(a).

The record reflects the Veteran receives ongoing VA treatment 
for her left knee disability.  As such records may be 
pertinent to the Veteran's claim and are constructively of 
record, they should be updated and associated with her claims 
file.  

TDIU

The Veteran is service-connected for degenerative joint 
disease of the left knee, reflex sympathetic dystrophy (RSD) 
of the left lower extremity, degenerative joint disease of 
the right knee, and scar residuals of surgery on the left 
knee.  The current ratings assigned to these disabilities, 
both separately and combined, do not meet the schedular 
requirements for TDIU.  

The appellant has provided testimony that she lost 
supervisory jobs at Wal-Mart and UPS because her service-
connected disabilities prevented her from being able to 
adequately complete her job requirements.  Subsequent to 
these positions she tried to work as a babysitter for the 
City of Newport News, but her disabilities also made this job 
difficult for her and she left after only a month there.  She 
has stated that sedentary employment would be difficult for 
her as well because of knee pain and needing to have her leg 
elevated when she sits for any long period of time.  

A December 2007 VA treatment record shows that a 
kinesiotherapist provided the following opinion regarding the 
Veteran's ability to engage in employment:  "Likely this 
patient will be unable to fulfill the requirements of a full 
or part time job without significant accommodation.  She is 
able to sit for 15-20 minutes without positional change, then 
required.  Due to RSD and glaucoma lifting should be limited 
to within the sedentary work level or below.  A self paced 
employment position is reasonable without further 
evaluation."

A March 2008 statement from VA physiatrist M. M. states that 
the Veteran's "overall condition significantly impairs her 
ability to work."

An April 2009 VA treatment record reflects that the treating 
physician stated that "after reviewing her overall 
condition, I feel she is unable to engage in gainfull [sic] 
employment."  

This evidence raises a question as to whether the Veteran's 
TDIU claim should be referred for extraschedular evaluation.  
In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board does not have jurisdiction to assign an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, "the regulation does not preclude the Board from 
considering whether referral to the appropriate first-line 
officials is required."  Floyd, 9 Vet. App. at 95.  While 
the record indicates referral may be appropriate, more 
development must be completed.  The record reflects the 
Veteran has several nonservice-connected disabilities that 
also may be impacting her ability to secure and follow 
gainful employment.  These disabilities include fibromyalgia, 
hypertension, glaucoma, and diabetes.  As the opinions of 
record indicate that her overall condition and not just her 
service-connected disabilities impair her ability to work, 
more development by way of an examination should be completed 
prior to determining whether the claim should be referred for 
extraschedular evaluation.  

Accordingly, the case is REMANDED for the following:

1.	The RO must obtain any updated VA 
treatment records since April 2009 that 
have not been associated with the claims 
file.

2.	The RO should arrange for an orthopedic 
examination of the Veteran to ascertain 
the current severity of her service-
connected left knee disability.  Her 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  Any indicated studies 
(specifically including ranges of motion) 
should be completed, and the examiner 
should also determine whether there is 
subluxation or instability of the knee 
(and if so, to what degree?).  Objective 
evidence of the extent of any pain, 
incoordination, weakened movement, and 
excess fatigability on use should be 
described.  To the extent possible the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees of 
limitation of motion.  If this is not 
possible, the examiner should provide 
explanation.  To the extent possible, 
symptoms of the co-existing service-
connected disability of RSD of the left 
lower extremity should be separated from 
symptoms of the left knee disability.

3.	The RO should also schedule the Veteran 
for an appropriate examination to assess 
the impact of her service-connected 
disabilities on her ability to obtain and 
maintain employment.  The examiner must 
comment on the effect of each of the 
Veteran's service-connected disabilities 
on her ability to work (disregarding the 
effects of any disabilities that are not 
service-connected), indicating what 
functions/types of employment would be 
inconsistent with/precluded by each 
disability, and what types of employment 
would remain feasible despite the service-
connected disabilities.  The rationale for 
all opinions should be explained in 
detail. 

4.	If the above development indicates that 
the Veteran's service-connected 
disabilities are sufficient to produce 
unemployability, the RO should refer the 
case to the Director of Compensation and 
Pension for a determination as to whether 
the Veteran is entitled to TDIU in 
accordance with the provisions of 
38 C.F.R. § 4.16(b).  

5.	The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the Veteran 
and her representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



